 
COLLATERAL ASSIGNMENT OF NOTE
 
COLLATERAL ASSIGNMENT OF NOTE made as of this 30 day of November, 2007 (this
“Assignment”) by and between NewMarket Technology, Inc., a Nevada corporation
(“Assignor”), to LV Administrative Services, Inc. (in its capacity as
administrative agent and collateral agent, “Assignee”).
 
WHEREAS, Assignor and Assignee have entered into a Security Agreement dated as
of the date hereof (as amended, modified, restated and/or supplemented from time
to time, the “Security Agreement”), pursuant to which the Creditor Parties (as
defined in the Security Agreement) have provided or will provide certain
financial accommodations to the Assignor and certain subsidiaries of the
Assignor.  All capitalized terms not herein defined shall have the meanings
given to them in the Security Agreement.
 
FOR VALUE RECEIVED, and as collateral security for all debts, liabilities and
obligations of Assignor to Assignee and the Creditor Parties, now existing or
hereafter arising under any agreement between Assignor, Assignee and/or any
Creditor Party, including, without limitation, the Security Agreement and the
Ancillary Agreements, Assignor hereby assigns, transfers and sets over unto
Assignee and its successors and assigns, all of its rights, but not its
obligations, under that certain Promissory Note dated August 18, 2006 from Vera
Technology Corporation (“Maker”) in favor of Assignor in the original principal
amount of $1,300,000 (as amended, modified, restated and/or supplemented from
time to time, the “Note”), including, without limitation, all moneys and claims
for moneys due and/or to become due to Assignor under the Note.
 
Assignor hereby (i) specifically authorizes and directs Maker upon notice to
Maker by Assignee to make all payments due under or arising under the Note
directly to Assignee and hereby irrevocably authorizes and empowers Assignee (a)
to ask, demand, receive, receipt and give acquittance for any and all amounts
which may be or become due or payable, or remain unpaid at any time and times to
Assignor by Maker under and pursuant to the Note, (b) to endorse any checks,
drafts or other orders for the payment of money payable to Assignor in payment
thereof, and (c) in Assignee’s discretion to file any claims or take any action
or institute any proceeding, either in its own name or in the name of Assignor
or otherwise, which Assignee may deem necessary or advisable to effectuate the
foregoing.  It is expressly understood and agreed, however, that Assignee shall
not be required or obligated in any manner to make any demand or to make any
inquiry as to the nature or sufficiency of any payment received by it, or to
present or file any claim or take any other action to collect or enforce the
payment of any amounts which may have been assigned to Assignee or to which
Assignee may be entitled hereunder at any time or times.
 
Maker is hereby authorized to recognize Assignee’s claims to rights hereunder
without investigating any reason for any action taken by Assignee or the
validity or the amount of the obligations or existence of any default, or the
application to be made by Assignee of any of the amounts to be paid to
Assignee.  Checks for all or any part of the sums payable under this Assignment
shall be drawn to the sole and exclusive order of Assignee.
 
Without first obtaining the written consent of Assignee, Assignor and Maker
shall not (i) amend or modify the Note or (ii) agree to or suffer any amendment,
extension, renewal, release, acceptance, forbearance, modification or waiver
with respect to any rights arising under the Note.
 
In the event Assignor declines to exercise any rights under the Note, Assignee
shall have the right to enforce any and all such rights of Assignor against
Maker.
 
This Assignment shall be governed by and construed in accordance with the laws
of the State of New York, without resort to the conflict of law principles
thereof.
 
This Assignment may be executed in any number of counterparts and by different
signatories hereto on separate counterparts, each of which, when so executed,
shall be deemed an original, but all such counterparts shall constitute one and
the same agreement.  This Assignment may be executed by facsimile or electronic
transmission.
 
[SIGNATURE PAGE TO FOLLOW]


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor has duly executed this Assignment the day and year
first above written.
 

  NEWMARKET TECHNOLOGY, INC.          
 
By:
/s/ Philip M. Verges       Name Philip M. Verges       Title CEO          

 
Maker hereby acknowledges, consents and
agrees to the provisions of this
Collateral Assignment as of this
____ day of November, 2007.
 

  VERA TECHNOLOGY CORPORATION          
 
By:
/s/        Name        Title           

 
 
 
 
2

--------------------------------------------------------------------------------

 